PER CURIAM:
The appellant was convicted of burglary second degree and stealing, tried to a jury, in the circuit court of Jackson County, Sixteenth Judicial Circuit, and was sentenced to 5 years. The evidence adduced by the state was circumstantial, to wit: recent possession of stolen property [see State v. Sallee, 436 S.W.2d 246 (Mo. 1969)]. The defendant was arrested, when he fled after attempting to use a Sears credit card taken in the burglary, 19 hours after the break in.
*838From that judgment this appeal alleges one point of error: the sufficiency of the evidence to support the verdict.
Transcript of record discloses that, the evidence in support of the jury verdict is not insufficient; no error of law appears; an opinion would have no precedential value.
The judgment is therefore affirmed, Rule 84.16(b) V.A.M.R.